Title: Enclosure: Thomas Newton, Junior, to Edward Carrington, 28 September 1791
From: Newton, Thomas, Jr.
To: Carrington, Edward



Norfolk [Virginia] 28. Sept. 1791.
Dear Sir,

Having been much hurried by my private affairs since I left you at So. Hampton Court, prevented my information of the State of Manufacturies in this port of my Survey. The inhabitants of Princess Anne County makes most of their Negroes Cloathing & their coarse Cloaths, with Shoes & Stockings. The Counties of Norfolk & Nansemond the Same. In the Town of Norfolk there is a very extensive Tannery, which supplies most of the lower Counties with Leather, together with the little that is made by the Country people at their Own Houses & but few but have a Vat or Trough to tann the hides of the Cattle they kill themselves. There is also a Ropery carried on here to a Considerable extent, but the owner thinks the Duty laid on imported Cordage is not Sufficient to encourage him as most of the Ships are British & give a preference to English Cordage at 10 ⅌ Ct. higher than American made, altho the last is best being prejudiced in favor of their Own Manufactury. We have plenty of Shoe-makers, Taylors Blacksmiths, House & Ship Carpenters, Cabinet makers, Carriage makers & Wheel wrights, that with what they do & what comes in from the Northern States, we cou’d do very well without any thing from Europe that they can make. In Portsmouth there is a small Tannery, but is not carried on with Spirits, Shoemakers &c Sufficient to make for their Consumption. I endeavored to Comply with your request in making a return According to the form sent me, but found the people averse to giving in. I Judged it improper to say more & have given you to the best of my knowledge a true State of our Situation as to Manufacturies here.
am with respect   Yr. Obt. Servt.
Tho Newton Jr Colo. Carrington
